Case 1:20-cv-00916-LY Document 3 Filed 09/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

BERKLEY NATIONAL INSURANCE )
COMPANY, )
)

Plaintiff, )

)

Vv. ) Case No. 1:20-cv-00916-LY

)

PHUNWARE, INC., )
Defendant. )

)

)

NOTICE OF DISMISSAL WITHOUT PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Berkley National Insurance
Company (“Berkley National”) files this Notice of Dismissal Without Prejudice, and in support
thereof, respectfully shows the Court as follows:

1. On September 4, 2020, Berkley National initiated this civil action by filing its
Complaint for Declaratory Judgment (the “Complaint”).

2. The Complaint names Phunware, Inc. (““Phunware”) as the sole Defendant and
seeks a declaratory judgment concerning potential insurance coverage for an underlying lawsuit
brought against Phunware.

3. Berkley National and Phunware have now resolved the issues currently in dispute
between them, which makes litigation of this action no longer necessary at this time.

4. Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that the plaintiff may
dismiss an action without a court order by filing a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment. FED. R. Civ. P. 41(a)(1)(A)(i).

NOTICE OF DISMISSAL WITHOUT PREJUDICE PAGE 1
5232228v.1
Case 1:20-cv-00916-LY Document 3 Filed 09/30/20 Page 2 of 2

5. As of the date of filing of this Notice, Phunware has not filed an answer or a motion

for summary judgment.

6. Accordingly, Berkley National hereby notifies the Court and all other parties that

it no longer desires to pursue this action and that it is dismissing without prejudice all claims

asserted by it in the Complaint.

Respectfully submitted,

/s/ J. Price Collins
J. Price Collins
State Bar No. 04610700
Email: Price.Collins@ WilsonElser.com
Ashley F. Gilmore
State Bar No. 50511704
Email: Ashley.Gilmore@ WilsonElser.com
WILSON ELSER MOSKOWITZ

EDELMAN & DICKER, LLP

901 Main Street, Suite 4800
Dallas, Texas 75202-3758
Telephone: (214) 698-8000
Fax: (214) 698-1101
ATTORNEY FOR PLAINTIFF BERKLEY
NATIONAL INSURANCE COMPANY

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE PAGE 2

5232228v.1
